Callahan, J.
(concurring). The plaintiff, a man performing salvage work, entered a bulkhead building contiguous to a dock, which had been consumed by fire a day or two before. Plaintiff was engaged to make an examination of personal property contained in the bulkhead building. The building collapsed, apparently due to the fact that the fire had progressed underground along the underpinning of the bulkhead. It appears to me that the only negligence attributable to defendant, the owner of the building, under such circumstances would *160be the failure to examine the structure after the fire to see whether it had become dangerous to enter. When a fire has occurred, we know by experience that the fire department usually warns against unsafe structures, where the danger is evident. No such warning appears to have been given here. To hold defendant liable to plaintiff (who knew as much, if not more than defendant’s officers about the effects of fire), is, in my opinion, warranted only on the narrow basis that the failure to examine the bulkhead building structurally and to warn in the few hours between the fire and the plaintiff’s entry into the premises established lack of reasonable care. In my view it was improper to submit a case like this on a general broad issue of negligence.
While I agree with the reasons assigned for reversal by the majority, I would add that upon the new trial the charge should include concrete instructions, as above indicated, with respect to the precise issue of negligence involved.
Peck, P. J., concurs with Botein, J.; Callahan, J., concurs in opinion; Cohn and Breitel, JJ., dissent and vote to affirm in the following memorandum: We agree generally with the expression of views in the majority opinion. However, although we believe the granting by the trial court of plaintiff’s request, referred to in the prevailing opinion, made at the conclusion of the trial, and its refusal to grant the two following requests made by defendants was error, nevertheless we are of the view that under the circumstances of this case such error was harmless and was not prejudicial.
Judgment reversed and a new trial ordered, with costs to the appellants to abide the event.